Title: From Thomas Jefferson to Henry Knox, 22 August 1793
From: Jefferson, Thomas
To: Knox, Henry



Dr Sir
Philadelphia Aug. 22. 1793.

I have just received a letter from Mr. Hollingsworth attorney of the district of Maryland with information that the Sans Culottes, fitted out at Charleston had taken and sent into Baltimore the Brigantine Maxwell of Kirkcudbright, commanded by Thomas Milrae. As the date of the information renders it probable that the case comes within the rule of restitution, I take the liberty of inclosing to you the original letters which have come to my hands, as belonging to your department. I have the honor to be with great esteem & respect Dr. Sir Your most obedt. servt

Th: Jefferson

